                                                                  THE HONORABLE BRIAN D LYNCH
     Kevin R. Vibbert                                             Chapter        13
 1   Attorney at Law                                              Location:      Vancouver, WA
     1402 Broadway Street                                         Date:          March 31, 2020
 2   Longview, WA 98632                                           Time:          1:00 PM
     (360) 423-0242                                               Response Date: March 24, 2020
 3

 4

 5

 6

 7                          IN THE UNITED STATES BANKRUPTCY COURT

 8                               WESTERN DISTRICT OF WASHINGTON

 9

10                                                       Case No.: 20-40308-MJH
     In Re:
11

     Morris, David B,                                    MOTION FOR ORDER TO SHOW CAUSE
12                                                       RE: CONTEMPT with NOTICE OF HEARING
                   Debtors.
13

14

15

16            PLEASE TAKE NOTICE that the Debtor has filed a Motion for an Order to Show Cause
     why a Finding of Contempt should not be made and the HEARING IS SET FOR:
17
              JUDGE:         The Honorable Brian D Lynch           TIME: 1:00 pm
18                                         th
              PLACE:         500 W 12 Street                       DATE: MARCH 31, 2020
19                           Vancouver, WA
20            IF YOU OPPOSE the Motion, you must file your written response with the Court Clerk,
     serve two copies on the Judge’s chambers and deliver copies on the undersigned NOT LATER
21
     THAN the RESPONSE DATE, which is March 24, 2020.
22
              IF NO RESPONSE IS TIMELY FILED AND SERVED, the Court may, in its discretion,
23   GRANT THE MOTION PRIOR TO THE HEARING, WITHOUT FURTHER NOTICE, and
24   strike the hearing.

25   Motion For Order To Show Cause
     Re: Contempt With Notice Of Hearing                                   Kevin R. Vibbert
      Page 1 of 3                                                          Attorney at Law
                                                                           1402 Broadway Street
                                                                           Longview, WA 98632
                                                                           (360) 423-0242
                                                                           ECF@Vibbert.Law
      Case 20-40308-MJH            Doc 19       Filed 03/04/20   Ent. 03/04/20 16:59:06    Pg. 1 of 3
            Dated this 4th day of March, 2020.
 1

 2                                                             /s/Kevin R. Vibbert
                                                               KEVIN R. VIBBERT
 3                                                             W.S.B.A. #25625

 4

 5
                                                  MOTION

 6

 7
     COMES NOW debtor, David B Morris, by and through his attorney, Kevin R. Vibbert, and
     requests this Court to enter an Order to Show Cause regarding Contempt against the State of
 8
     Oregon, Department of Motor Vehicles. This motion is brought pursuant to 11 U.S.C. 362 and
 9
     FRBP 9020 and further upon the information provided herein and in Debtor's Declaration.
10

11
                                           BASIS OF MOTION
12
            1:      David B Morris filed for Chapter 13 bankruptcy relief on January 31, 2020;
13          2:     State of Oregon Department of Motor Vehicles is the state agency in the State of
14                 Oregon that controls driving privileges within the state.
15          3:     Debtor has unpaid traffic infraction fines in the State of Oregon that has caused

16                 the Department of Motor Vehicles to suspend Debtor's driving privilege in

17                 Oregon.
            4:     Upon filing of the present bankruptcy case Debtor caused notice of the bankruptcy
18
                   filing to be sent to the Department of Motor Vehicles. Upon sending notice to the
19
                   Department of Motor Vehicles, Debtor contacted the Department and requested
20
                   that his driving privileges be cleared. The Department of Motor Vehicles failed to
21
                   reinstate his driving privileges.
22
            5:     On or about February 6, 2020 Debtor sent a demand to the Department of Motor
23                 Vehicles demanding the Department to immediately release the hold on Debtor's
24                 driving privilege. The demand notified the Department that failure to immediately
25   Motion For Orderrelease
                      To ShowDebtor's
                               Cause privilege would result in a stay violation motion with a request for
     Re: Contempt With Notice Of Hearing                                     Kevin R. Vibbert
      Page 2 of 3                                                            Attorney at Law
                                                                             1402 Broadway Street
                                                                             Longview, WA 98632
                                                                             (360) 423-0242
                                                                             ECF@Vibbert.Law
      Case 20-40308-MJH          Doc 19     Filed 03/04/20     Ent. 03/04/20 16:59:06       Pg. 2 of 3
 1                  sanctions and terms. The State of Oregon Department of Motor Vehicles failed to

 2                  respond to Debtor's demand.

 3          6:      The Departments refusal to release Debtor's driving privileges has impaired his
                    ability to address a pending Driving While Suspended criminal charge in the State
 4
                    of Washington and prejudicing his ability to have the criminal charge amended to
 5
                    a civil infraction. Said amendment has been offered if Debtor reinstates his
 6
                    driving privilege.
 7

 8
             WHEREFORE Debtor respectfully requests the following:
 9
             That is Court issue an Order requiring the State of Oregon, Department of Motor
10   Vehicles to file and serve an answer to these allegations, and show cause, if any exist, why it
11   should not be adjudged in civil contempt for failing and refusing to comply with section 362;

12           That following appropriate proceedings, this Court adjudge the Department of Motor

13   Vehicles in civil contempt of this Court;

14
             That this Court enter an order requiring the Department of Motor Vehicles to purge itself
     of such contempt by
15
            1:      Releasing the hold on Debtor's driving privileges in the State of Oregon, and
16
            2:      Paying all costs, expenses and attorney's fees incurred by Debtor in connection
17
                    herewith, and
18
             That this Court grant such other and further relief as may be deemed reasonable and
19
     necessary to assure compliance with this Court's judgment.
20

21           Respectfully submitted this 4th day of March, 2020.
22

23
                                                               /s/Kevin R. Vibbert
24                                                             KEVIN R. VIBBERT
                                                               W.S.B.A. #25625
25   Motion For Order To Show Cause
     Re: Contempt With Notice Of Hearing                                   Kevin R. Vibbert
      Page 3 of 3                                                          Attorney at Law
                                                                           1402 Broadway Street
                                                                           Longview, WA 98632
                                                                           (360) 423-0242
                                                                           ECF@Vibbert.Law
      Case 20-40308-MJH            Doc 19   Filed 03/04/20     Ent. 03/04/20 16:59:06       Pg. 3 of 3
